Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on September 15, 2021. Claims 316-322, 324, 326-342, 345 and  362-378 are currently pending. Claims 323, 325, 343, 344, and 346-361 have been canceled, claims 324 and  333 have been amended and claims 362-378 have been added by Applicant’s amendment filed on September 15, 2021. 
In response to the restriction requirement of June 16, 2021, Applicant’s election without traverse of Group I, claims 316, 318-322, 324, 326-342 and 345, directed to a method of treatment, comprising: (a) administering a T cell therapy to a subject having a disease or condition; and (b) administering to the subject a therapeutically effective amount of a tryptophan metabolism and/or kynurenine pathway modulator subsequent to the initiation of administration of the T cell therapy, in Applicants’ response filed on September 15, 2021 is akwnoleged. New claims 362-378 read on the elected invention. 
Additionally, Applicants’ election of the following species is akwnoleged:
a) without traverse, an inhibitor of indoleamine-pyrrole 2,3-dioxygenase 1 (IDOl) (claims 320, 325, 360; claims 320 and 360 now canceled);
b) without traverse, epacadostat, e.g, a IDO1 inhibitor (claims 321-323; claim 323 now canceled);
c) without traverse, 4-1BB;
d) without traverse, CD19;
e) without traverse, nonHodgkin lymphoma (NHL)(claims 335-336);
f) without traverse, L-type Amino Acid Transporter 1 (LATl; SLC7A5) (claim 341); 
g) without traverse, a subject in which (viii) the level of the IFNγ is above a threshold level or is increased compared to the level assessed at a time point prior to the initiation of 
Claim 317 is  withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution. The requirement for restriction between Groups I-XV is maintained for reasons of record, and hereby made FINAL.
Therefore, claims 316, 318-322, 324, 326-342, 345 and 362-378 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application filed on April 5, 2019, which is a 35 U.S.C. 371 national stage filing of PCT/US2017/056680, filed June 2, 2017. Applicant’s claim for the benefit of a prior-filed parent provisional applications 62/514,767, filed on June 2, 2017 and  62/407,776, filed on October 13, 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Thus, the earliest possible priority for the instant application is October 13, 2016.
                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 9/15/2021 and 2/13/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 387 individual references, representing thousands of pages of publications and other
documents. Accordingly, the information disclosure statements have been considered by the
examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
                                              Claim objections    	The claims are objected to for the following informalities: Applicants election of species: 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 316, 318-322, 324, 326-342, 345 and 362-378 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 316, 318, 319, 320, 345, 362, 366, 367, 368 recite the term “and/or”.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only a tryptophan metabolism modulator, or all of the tryptophan metabolism and kynurenine pathway modulators, or, “or” would imply that the modulator types are in the alternative.  Appropriate correction is required.  Note that the immunosuppressive effects of tryptophan metabolism are mediated not only by local tryptophan depletion (e.g, the enzyme indoleamine-2,3-dioxygenase 1 (IDO1) that catalyzes the rate-limiting conversion of tryptophan into kynurenine) but also through the activation of immunosuppressive tryptophan catabolites including kynurenine, kynurenic acid, cinnabarinic acid, indole-3-pyruvic acid, and indole-3- aldehyde binding to the transcription factor aryl hydrocarbon receptor (AHR). See Platten et al., 2021;Current Opinion in Immunology pp.57–66; page 57.
Claim 320 recites the term “and/or” in line 5.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only a indoleamine-pyrrole 2,3-dioxygenase I 
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 U.S.P.Q.2d 1207, 1211 (B.P.A.I. 2008) (precedential); standard expressly approved in In re Packard, 110 U.S.P.Q.2d 1785, 1789 (Fed. Cir. 2014).

Claims 321, 322 and 327 recite the term “and/or” in line 2.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only a tryptophan metabolism modulator, or all of the tryptophan metabolism and kynurenine pathway modulators, or, “or” would imply that the modulator types are in the alternative.  Appropriate correction is required.  
Claim 327 recites the term “and/or” in line 3.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only a decrease in tryptophan levels, or all of a decrease in tryptophan levels, an increase in kynurenine levels and an increase in expression or activity of IDOl, IDO2 or TDO, or, “or” would imply that the physiological functions recited in the claim at the time of administration are in the alternative.  Appropriate correction is required.  
Claim 327 recites the term “and/or” in line 11.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only prolonged tryptophan starvation, or all of prolonged tryptophan starvation, exhaustion, reduction of effector function, expression of inhibitory receptors and loss of proliferative capacity, or, “or” would imply that the physiological functions recited at the time of administration and before T cells exhibit manifestations are in the alternative.  Appropriate correction is required.  
Claim 327 recites the term “and/or” in line 14.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only at a time before a peak or maximum level of the cells of the T cell therapy detectable in the blood of the subject, or all of detections: at a time before a peak or maximum level of the cells of the T cell therapy detectable in the blood of the subject and the level of interferon-gamma (IFNγ) is increased in a biological sample from the subject, or, “or” would imply that the physiological functions at the time of administration are in the alternative.  Appropriate correction is required.  The Examiner respectfully suggests removing the multitude of “and/or" conjunctions in claim 327. Appropriate correction is required.

Claims 338 and 339 recite the term “and/or” in line 2.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only CD4+ T cells, or all of CD4+ cells and CD8+ T cells, or, “or” would imply that the T cell types in the alternative.  Appropriate correction is required.  
Claim 341 recites the term “and/or” in line 4.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only a molecule associated with IDO-mediated immunosuppressive signaling, associated with sensing or responding to tryptophan starvation or insufficiency, or all of a molecule associated with IDO-mediated immunosuppressive signaling, associated with sensing or responding to tryptophan starvation or insufficiency and associated with sensing or responding to kynurenine-mediated immunosuppression in the cell , or, “or” would imply that the molecules types are in the alternative.  Appropriate correction is required.  
Claim 342 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 342 recites a plurality of “and/or” conjunctions. While this may be a convenient means for Applicant, such legalese renders the claims indefinite because the claimed the engineered cell cannot simultaneously contain each of the structurally different molecules recited in the claim. 
Claim 364 recites the term “and/or” in line 3.  It is unclear what the metes and bounds of this term.  Appropriate correction is required.  
Claims 316, 318, 319, 320, 321, 322, 327, 337, 345, 362, 366, 367, 368 are indefinite because of their recitation of the term “a therapeutically effective amount …. a pathway modulator” for several reasons. 
First, the term “modulator’ is not defined by the claim, the specification does not provide a definition of the term “modulator”. One of ordinary skill in the art would appreciate that the term “modulator” encompasses both activators as well as inhibitors of tryptophan metabolism 
Second, the term “effective amount” is not defined by the claims. The Specification defines in paragraph [0881] “a pharmaceutical formulation” as 
“e.g., a pharmaceutical formulation, cells, or composition, in the context of administration, refers to an amount effective, at dosages/amounts and for periods of time necessary, to achieve a desired result, such as a therapeutic or prophylactic result.” 

and defines the term "therapeutically effective amount" of an agent as 
“ e.g., a pharmaceutical formulation or engineered cells, refers to an amount effective, at dosages and for periods of time necessary, to achieve a desired therapeutic result, such as for treatment of a disease, condition, or disorder, and/or pharmacokinetic or pharmacodynamic effect of the treatment. The therapeutically effective amount may vary according to factors such as the disease state, age, sex, and weight of the subject, and the tryptophan metabolism and/or kynurenine pathway modulator, e.g. IDO1 inhibitor or engineered cells administered. In some embodiments, the provided methods involve administering the tryptophan metabolism and/or kynurenine pathway modulator, e.g. IDO1 inhibitor, engineered cells, or compositions at effective amounts, e.g., therapeutically effective”. 

However, the Specification only provides evidence of specific concentrations of 0.1, 10 and 1000 nM of the IDO1 inhibitor epacadostat in a co-culture of CD19.A549 cells and anti-CD19 CAR-expressing T cells, wherein  co-culture in the presence of epacadostat (e.g., at 1000 nM) was observed to restore levels of tryptophan and to reduce kynurenine levels in the co-culture supernatants (¶ [1308]- ¶ [1308]). There is not comparative data with concentrations of other metabolism and/or kynurenine pathway modulators. There is no comparative examples involving treatment of patients or even animal models with different dosage sequences/timings, 
Claims 318 and 319 are  indefinite in the recitation of “within about” for the following reason. “About” encompasses values above and below a reference point whereas “within” encompasses  only values inside a reference point. Therefore the combination of both terms (within about) is confusing because one term is including values above the reference point whereas the other term is excluding values above the reference point.
Claim 320 is in improper Markush form; a Markush group should be in the form “a modulator is selected from the group consisting of A, B, and C”. Currently, it is not clear which species are included in the Markush group and which are not.
Claim 341 is in improper Markush form; a Markush group should be in the form “a the molecule is selected from the group consisting of A, B, and C”. Currently, it is not clear which species are included in the Markush group and which are not.
Claim 366 is in improper Markush form; a Markush group should be in the form “a modulator is selected from the group consisting of A, B, and C”. Currently, it is not clear which species are included in the Markush group and which are not.

                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 316, 318-322, 324, 326-342, 345 and 362-378  are rejected under 35 U.S.C. 103(a) as being unpatentable over Cowley et al., (WO 2016/026772; PCT pub.  date Feb 21; 2017;  Citations are from the National Stage U.S. Pub. 2017/0267668.  The National Stage is deemed an English language translation of the PCT) in view of Ninomiya et al., (Blood. 2015; pp. 3905-3916; of record IDS filed on 2/13/2020) and further in view of Du et al (US Pub. 2017/0174713) as evidenced by Savoldo et al., (Clin Invest. 2011; 121(5):1822-1826) and Dotti et al., (Immunol Rev. 2014 January; pp. 1-24)
Regarding claim 316, Cowley et al., discloses that tryptophan metabolites such as kynurenine, kynurenic acid, 3-hydroxy-kynurenine, and 3-hydroxy-anthranilic acid suppress T-cell function and are capable of inducing T-cell apoptosis (para. [0015]). Moreover, Cowley et al., teaches that “Tryptophan catabolism in cancer is increasingly being recognized as an important micro-environmental factor that suppresses antitumor immune responses” (para. Agents that will influence an immunosuppressive environment may also be relevant to chimeric antigen receptor T cell therapy (CAR-T) therapies to enhance efficacy and patient responses.” (para. [0069]). Cowley et al., discloses methods for treating a disease comprising administering to a patient a compound with TDO and IDO inhibitory function in combination with a chimeric antigen receptor T-cell therapy (CAR-T) (para. [0374]; claims 1, 13, 23 and 24). Furthermore, Cowley et al., discloses administration of the TDO or IDO inhibitor and a suitable agent such as T cell therapy  simultaneously, sequentially or separately. (paragraphs [0359]; claim 25).
Cowley et al., does not explicitly teach that the tumor microenvironment suppresses CAR-expressing T cells (CARTs) through the activity of indoleamine 2,3-dioxygenase (IDO).
However, before the effective filing date of the claimed invention, Ninomiya et al., discloses in vitro and in vivo experiments where CD19-CARTs inhibited IDO-negative tumor growth but had no effect on IDO-positive tumors (e.g, IDO enzyme in tumors inhibit CARTs)  and addition of an IDO inhibitor (1-methyl-tryptophan) restored IDO-positive tumor control (abstract). Thus Ninomiya provides support for expression of IDO (an intracellular enzyme that converts tryptophan into metabolites that inhibit T-cell activity) in IDO+ tumors suppressing or antagonizing CD19-CART therapy (abstract).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of  Cowley and Ninomiya  IDO1 which is an advantageous way to target only cells expressing the antigen targeted by the CAR and to suppresses antitumor immune responses by tumor expressing IDO1. A person skilled in the art could, starting from a pharmaceutical composition comprising a combination of CAR-T cell therapy and an inhibitor of IDO1 as taught by both Cowley and Ninomiya could easily treat cancer by suppressing the known inhibition of IDO1 of CAR T cells with a IDO1 antagonist, and arrive at the instantly claimed invention with a predictable chance of success.
In relation to the recitation of administration of inhibitors of IDO1 subsequent to the initiation of administration of T cell therapy,  Cowley et al., discloses administration of the a IDO inhibitor and a suitable agent (e.g, T cell therapy)  simultaneously, sequentially or separately. (paragraphs [0359]; claim 25); determining an optimal dosage sequence/timing (even if it assumed that this has been identified) is a routine matter for one of skill in the art. Merely following the teaching of the prior art and determining in a trial and error manner, optimal dosage sequence/timing is considered to be a routine matter to downregulate expression of the enzyme IDO in tumor cells and to improve the antitumor activity of CAR-T cell therapy in vivo. 

It is no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable (MPEP 2144.05).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claims 318 and 319, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Specifically, Cowley et al., discloses administration of a IDO 
Regarding claims 320, 321 and 322, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Cowley teaches dual inhibitors blocking both TDO and IDO (paragraph [0066]). Immunotherapeutic IDOL inhibitors  such as epacadostat, GDC-0919, 1-methyl-D-tryptophan, BMS-986205 or PF-06840003 were known and routine in the art as evidenced by the art of Du et al. (paragraph [0337]). 
Regarding claim 324, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Additionally, Ninomiya discloses that CD19-CARTs had no effect on IDO-positive tumors (abstract), providing support for a tumor negative for IDO 1 prior to the initiation of administration of the T cell therapy.
Regarding claim 326, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. In relation to the elevation of the level of interferon-gamma (IFNγ) in the subject in the local environment of a tumor or in a serum or plasma sample upon administration to the subject the T cell therapy, said administration to the subject the T cell therapy inherently elevated IFNγ in the subject in the local environment of a tumor or in a serum or plasma sample upon administration to the subject the T cell therapy. Elevated IFNγ in turn increases or elevates of expression of IDO 1 in cells present in the local environment of a tumor. These are inherent physical properties.
Regarding claim 327, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Cowley discloses that “inhibition of IDO increased blood 
Regarding claim 328, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches an engineered T cell comprising a recombinant receptor that specifically binds to CD19 , wherein the recombinant receptor is a CAR (abstract).
Regarding claims 329-332, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches CD19-CARTs. Ninomiya refers to the art of Savoldo et al., for the structure of CARTs comprising an ITAM comprising a CD3-zeta chain and costimulatory signaling region wherein the costimulatory domain is a CD28 domain and the signaling domain is the [Symbol font/0x7A] domain (Savoldo et al., abstract)
Regarding claim 333, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches an engineered T cell comprising a recombinant receptor that specifically binds to CD19, wherein the recombinant receptor is a CAR (abstract). The substitution of the CD19 biding domain of Ninomiya for other antigens on cancer cells to advantageously target only cells expressing said antigen by the CAR such as HER2-EphA2-, mesothelin-specific CARs,  CD-22-specific CAR would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as evidenced by the art of Dotti et al. (pages 2-3). 
Regarding claims 334-336, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316, wherein the condition to treat is cancer, including leukaemias and lymphomas such as  B-Cell lymphoma.,  acute lymphoblastic leukaemia, chronic 
Regarding claim 337, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches an engineered T cell comprising a recombinant receptor that specifically binds to CD19 , wherein the recombinant receptor is a CAR (abstract). In relation to the recitation of : an increase in tryptophan levels, persistence of T cells of the T cell therapy in the subject, reduced expression or level of CD25 on the surface of the cells of the T cell therapy, or an increase in tryptophan levels and other properties characterizing and resulting from the administration of an engineered T cell comprising a recombinant receptor that specifically binds to an antigen in combination to an inhibitor of  expression of IDO1 in tumor cells, as required in claim 337,  these are inherent physical properties resulting from said administration, absent any factual evidence to the contrary. Accordingly, administration of a T cell therapy comprising a combination of an engineered CAR  T cell and therapeutically effective amount of a kynurenine pathway inhibitor inherently induces all the recited physical properties recited in claim 337.
Regarding claims 338, 339, 340 and 365, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches that Human peripheral blood mononuclear cells (PBMCs) were obtained from healthy volunteer donors and transduced with retroviral vectors encoding first-, second-, or third-generation CD19-CARs according to the methods of Salvodo et al. (page 3906; col.1), wherein selection of one or both subsets of CD8+ and CD4+ would have been obvious and routine in the art as evidenced by the 7) were infused intravenously”, falling within the scope of  administration of  about 1 x 107  to 1 x 108 total T cells comprising the recombinant receptor, as required in claim 340. 
Regarding claims 341 and 342, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches an engineered T cell comprising a recombinant receptor that specifically binds to CD19 , wherein the recombinant receptor is a CAR (abstract). Additionally, Cowley discloses that “several cancers overexpress both TDO and IDO. TDO and IDO mediate immunosuppressive effects through the metabolization of Trp to kynurenine, triggering downstream signalling through GCN2, mTOR and AHR that can affect differentiation and proliferation of T cells” (paragraph [0060]). The practitioner in the art would readily understand how to further modify expression of a molecule associated with IDO-mediated immunosuppressive signaling such as mTOR, particularly because  Cowley explicitly teaches that mTOR is a downstream activated molecule from the catabolism of Trp to kynurenine that affects differentiation and proliferation of T cells. Furthermore, introducing an inhibitory nucleic acid of mTOR or introducing a genetic disruption in the gene encoding mTOR to prevent or inhibit its expression is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into account the above-disclosed factors and the clinical profile of the patient to ensure that cancer does not progress and, especially, to obtain a remission status for the patient.
Regarding claim 345, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Specifically, Cowley et al., discloses administration of a IDO inhibitor and a suitable agent (e.g, T cell therapy)  simultaneously, sequentially or separately depending 
Regarding claim 362, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Specifically, Cowley et al., discloses administration of a IDO1 inhibitor and a suitable agent (e.g, T cell therapy)  (para. [0001]). 
Regarding claims 363 and 364, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Additionally, Ninomiya discloses that CD19-CARTs had no effect on IDO-positive tumors (abstract). Furthermore, Ninomiya discloses in vitro selection of IDO-negative tumor (e.g, a natively IDO-negative cell line, Raji ) and  IDO-positive tumors (IDO-positive Raji clone (Raji-IDO) before T cell therapy (abstract; page 3907; col. 1, last para.), wherein Raji-IDO catabolized all of the L-tryptophan in RPMI- 1640 medium within 72 hours into L-kynurenine. (page 3907; col. 1, last para.). Ninomiya et al., also assesses in vivo tumor-derived IDO on CD19-CART therapy by stablishing Raji- IDO cells subcutaneously and 7 days latter injecting  human NTs or CD19-CARTs intravenously. IDO tumors were resistant to CD19-CART inhibition (page 3907; col. 2). Ninomiya et al., discloses that treatment with 1-MT (a competitive IDO inhibitor) on IDO-positive tumors, produce significant better control of tumor growth (page 3908; col. 1; Figure 3).

    PNG
    media_image1.png
    188
    467
    media_image1.png
    Greyscale


Though Ninomiya does not explicitly  teach in vivo administration of T-cell therapy followed by a competitive IDO inhibitor, Cowley et al., discloses administration of the TDO or IDO inhibitor and a suitable agent such as T cell therapy  simultaneously, sequentially or separately. (paragraphs [0359]; claim 25), such that administration of  a competitive IDO inhibitor after initiation of T-cell therapy is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into account the above-disclosed factors and the clinical profile of the patient to ensure that cancer does not progress and, especially, to obtain a remission status for the patient.
Regarding claim 366-367 and 373-374, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Cowley et al., discloses administration of a IDO inhibitor and a suitable agent (e.g, T cell therapy)  simultaneously, sequentially or separately. (paragraphs [0359]; claim 25); such that determining an optimal timing of administration of a IDO inhibitor 14 days subsequent to T cell therapy (even if it assumed that this has been identified) is a routine matter for one of skill in the art. Moreover, both Cowley and Ninomiya  disclose inhibitors of IDO1.  Cowley teaches indoleamine-2,3-dioxygenase (IDO [IDO1 or IDO2]) inhibitors (para. [0001])    and  Ninomiya teaches 1-methyl-tryptophan (1-MT), a competitive inhibitor of IDO1. Furthermore, both Cowley and Ninomiya  teach CAR-T cell 
Regarding claim 368, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Specifically, Cowley et al., discloses administration of a IDO inhibitor and a suitable agent (e.g, T cell therapy)  simultaneously, sequentially or separately. (paragraphs [0359]; claim 25); such that determining an optimal timing of administration of a IDO inhibitor 14 days subsequent to T cell therapy (even if it assumed that this has been identified) is a routine matter for one of skill in the art. Furthermore, Ninomiya teaches 1-methyl-tryptophan (1-MT), a competitive inhibitor of IDO1; the selection of other immunotherapeutic IDOL inhibitors such as epacadostat was  known and routine in the art, as evidenced by the art of Du et al. (paragraph [0337]). 
Regarding claim 369 and 370, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Specifically, Cowley et al., discloses administration of a IDO inhibitor and a suitable agent (e.g, T cell therapy)  simultaneously, sequentially or separately. (paragraphs [0359]; claim 25); such that determining an optimal timing of administration of a IDO inhibitor 14 days subsequent to T cell therapy (even if it assumed that this has been identified) is a routine matter for one of skill in the art. Both  Cowley and Ninomiya   teach that the recombinant receptor is a CAR.
Regarding claims 371-372, combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches an engineered T cell comprising a recombinant receptor that specifically binds to CD19 , wherein the recombinant receptor is a CAR (abstract). Moreover, Ninomiya  teaches that Human peripheral blood mononuclear cells (PBMCs) were obtained from healthy volunteer donors and transduced with retroviral vectors 
Regarding claims 375-378, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Specifically, Cowley et al., discloses administration of a IDO inhibitor and a suitable agent (e.g, T cell therapy)  simultaneously, sequentially or separately. (paragraphs [0359]; claim 25); such that determining an optimal timing of administration of a IDO inhibitor 14 days subsequent to T cell therapy (even if it assumed that this has been identified) is a routine matter for one of skill in the art. Cowley et al., teaches treatment of cancer, including leukaemias and lymphomas such as  B-Cell lymphoma.,  acute lymphoblastic leukaemia, chronic lymphocytic leukaemia, acute myelogenous leukaemia, chronic myelogenous leukaemia, hairy cell leukaemia, T-cell prolymphocytic leukemia (T-PLL), large granular lymphocytic leukemia, adult T-cell leukemia, juvenile myelomonocytic leukaemia, Hodgkin lymphoma, non-Hodgkin lymphoma (para. [0350]). Additionally, Ninomiya discloses targeting of the CD19 in B-cell lymphoma lines and primary CLL cells.  
Conclusion

Claims 316, 318-322, 324, 326-342, 345 and 362-378 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633